PER CURIAM:
Sidney Harrell, appointed counsel for Willie Hinton, has filed a motion to with*45draw from further representation, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because our independent examination of the record reveals no arguable issues of merit, we grant the motion to withdraw.
The jury convicted Hinton of possession with the intent to distribute oxycodone within 1,000 feet of a public housing facility, but in its resentencing order, the district court inadvertently sentenced Hinton for “possession with intent to distribute oxycodone in a school zone.” The penalties for these offenses are identical. See 21 U.S.C. §§ 841(a)(1), 860. We therefore affirm Hinton’s conviction and sentence but remand with instructions to correct the clerical error in the district court’s resen-tencing order. See Fed.R.Crim.P. 36.
MOTION GRANTED. CONVICTION AND SENTENCE AFFIRMED; REMANDED FOR THE LIMITED PURPOSE TO CORRECT CLERICAL ERROR.